Citation Nr: 0505294	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating action, the RO granted an increased evaluation 
for a right shoulder disability and that claim was not 
appealed.  The RO also denied service connection claims for 
degenerative joint disease of the lumbar spine and 
degenerative joint disease of the cervical spine.  The 
veteran appealed the decision as to those claims.  In a 
December 2003 Board decision, the claim for a disorder of the 
cervical spine was dismissed; the claim for a disorder of the 
lumbar spine was remanded for additional evidentiary 
development, which has been undertaken.  

The Board notes that in an October 1983 rating action, the RO 
denied the claim of entitlement to service connection for low 
back pain.  The veteran was notified of that decision the 
same month and did not appeal it.  In June 2002, the RO 
adjudicated a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, on the merits.  
In essence, the RO determined that new and material evidence 
had been presented to warrant a reopening of the veteran's 
claim for a low back disorder.  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In this 
case, the Board agrees that new and material evidence, in the 
form of a VA/QTC examination report dated in February 2002 
which shows that a diagnosis of degenerative disc disease of 
the lumbar spine was made, has been received so as to justify 
a reopening of the veteran's service connection claim.  Thus, 
the Board has proceeded to make a determination on the merits 
of the claim.

FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's service connection claim has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate his claim.

2.  There is no probative medical evidence of a chronic low 
back disorder, to include arthritis, in service or within one 
year after the veteran's separation from service, or 
probative evidence of a nexus between the veteran's currently 
manifested low back disorder (diagnosed as degenerative disc 
disease of the lumbar spine) and his period of active duty 
service or any service connected condition.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated during service or the presumptive period, and was 
not incurred secondary to a service-connected condition.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2004 (duty to notify and assist) letter, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claim and what 
the veteran's own responsibilities were in accord with the 
duty to assist.  Further, the veteran was specifically 
advised to identify any other evidence or information in 
support of his claim.  In addition, the appellant was advised 
by virtue of a June 2002 rating decision and a detailed 
September 2002 statement of the case (SOC) and subsequent 
Supplemental Statements of the Case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law and what the 
evidence must show in order to substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.   The RO, 
however, has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  The implementing 
provisions of the VCAA, primarily found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 38 C.F.R. § 3.159; were provided 
for the veteran in the SSOC issued in November 2002.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision of the Board.  Rather, remanding this case again to 
the RO for further VCAA development would result only in 
additional delay, with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim.  Furthermore, the veteran was afforded QTC/VA 
examinations in 2002 and 2004.  Thus, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran, and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records document a one-month history of 
low back pain in a record which appears to be dated in March 
or April 1972.  The veteran was seen for complaints of 
shoulder and back problems in August 1978, assessed as acute 
muscle spasm.  An entry dated in September 1978 reveals that 
the veteran was still complaining of back problems and that 
X-ray films of the cervical spine were normal.  An assessment 
of rule out muscular back pain was made.  The March 1983 
retirement examination reflects that clinical evaluation of 
the spine was normal.  Subjectively, the veteran denied 
having recurrent back pain.  The veteran reported on the 
examination report that he was treated for right shoulder and 
back problems, including calcium deposits on the right 
shoulder. 

A VA examination was conducted in August 1983.  The veteran 
complained of neck and right shoulder soreness, but did not 
complain of any low back symptoms.  Diagnoses including 
degenerative arthritis of the cervical spine and mild upper 
thoracic scoliosis were made.  The examiner stated that 
clinical examination of the lumbar spine was not remarkable.  

In an October 1983 rating action, the RO denied service 
connection for low back pain, describing the condition as 
resolved.  The veteran was advised of that decision in 
October 1983 and did not appeal it.

The veteran filed to reopen his claim for a back disability 
in January 2002.  In support of the claim, the veteran 
submitted private medical records of Richard Clemons, M.D., 
dated in October and November 2001, showing that the veteran 
had been receiving treatment and physical rehabilitation for 
symptoms occurring in the neck and upper back.  There were no 
symptoms or diagnosis documented in those records relating to 
the lumbar spine.

Private medical records of Richard M. Rubio, M.D.,. reflect 
that the veteran was seen in October 2001 with complaints of 
upper back pain which developed secondary to playing golf.  
An assessment of upper back strain was made.  There were no 
symptoms or diagnosis documented in those records relating to 
the lumbar spine.

Private medical records of David Ochoa, M.D., show that the 
veteran was treated in October 2000 for symptoms relating to 
the right shoulder and cervical spine.  Again, there were no 
symptoms or diagnosis documented in those records relating to 
the lumbar spine.

The veteran also indicated that he had been treated by David 
M. Lorensen, D.C., from whom the RO requested medical records 
in March 2002.  In a March 2002 statement, the chiropractor 
noted that the veteran was seen in December 2001 for 
examination and treatment of neck, upper back and shoulder 
pain.  A diagnosis of cervicalgia, associated with vertebral 
subluxations, complicated by vertebral disc degeneration and 
spondylosis, was made.  It was noted that the veteran was 
treated several times in December 2001, reaching a near 
symptom free status.  

A QTC examination VA purposes was conducted in February 2002.  
The veteran complained of low back pain, weakness, fatigue, 
lack of endurance and stiffness.  A diagnosis of multilevel 
degenerative disc disease with spondylosis L1-2 and L2-3, 
based on X-ray films was made.  No information regarding the 
etiology of this condition was provided.

The RO denied service connection for a low back disorder in a 
June 2002 rating action.  

In support of his claim, the veteran submitted private 
medical records of Dr. R. dated from 2000 to 2002, which did 
not document any treatment or diagnosis relating to the 
lumbar spine. 

VA medical records dated from 2000 to 2003 have also been 
associated with the record, but are negative for any 
complaints, treatment or diagnoses related to the lumbar 
spine.  An entry dated in January 2002 indicates that the 
veteran was seen with complaints of right shoulder and neck 
pain, likely due to impingement syndrome.  

A VA examination of the low back was conducted in May 2004.  
A review of the claims folder and service medical records was 
completed.  The veteran gave a history of neck and shoulder 
pain in 1978, occurring again in 1980, and later in 1990.  X-
ray films revealed minimal degenerative changes at L1-2 and 
L2-3 with no other abnormalities.  The veteran reported that 
he was not receiving treatment or taking medication for his 
low back.  Physical examination of the low back was entirely 
normal, without indication of pain or tenderness.  A 
diagnosis of mild lumbago with intermittent exacerbation was 
made.  The examiner noted that on service separation 
examination report (1983), there was no mention of recurring 
back problems, and noted that service entries noted symptoms 
of the right shoulder and cervical spine.  The examiner 
opined that it was not at least as likely as not that the 
veteran's claimed condition of the lumbar spine was related 
to military service.


III.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In addition, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).

Where a veteran served 90 days or more during a period of war 
and specifically enumerated conditions, including arthritis, 
are manifested to a compensable degree within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

IV.  Analysis

The veteran maintains that it is impossible to disassociate 
his claimed low back disorder from service connected 
degenerative arthritis of the cervical spine, thereby 
warranting service connection for the claimed condition.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448. With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The medical records establish that the veteran has a 
currently manifested disorder of the lumbar spine, diagnosed 
as degenerative disc disease at L1-2 and L2-3 with some mild 
lumbar spondylosis.  

The service medical records show only episodic complaints of 
back pain in 1972 and 1978, without any clinically diagnosed 
disability.  There was no indication of any low back disorder 
either clinically or subjectively on the 1983 separation 
examination report or as shown by the initial post-service VA 
examination, conducted in August 1983.  Although arthritis is 
among the chronic diseases subject to presumptive service 
connection under the provisions of § 3.307(a), there is no 
medical evidence of record to show that the veteran's 
arthritis of the low back was manifested in service or to a 
compensable degree within the one-year presumptive post-
service period.

Post-service, the earliest diagnosis of any low back disorder 
was shown in 2002, nearly 20 years after the veteran's 
separation from service, as shown by the report of 
examination conducted by QTC.  Moreover, the veteran has not 
submitted evidence to demonstrate continuity of low back 
symptomatology, inasmuch as a gap in evidence exists between 
the veteran's separation in 1983 and the earliest 
documentation of low back problems clinically reported more 
than 15 years later.  This gap in the evidentiary record 
weighs strongly against this claim on the basis of continuity 
of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991); See also Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  

Finally, the record fails to include any competent evidence 
etiologically linking the veteran's currently diagnosed low 
back disorder to his period of service or to a service-
connected disability.  In this regard, in May 2004 an opinion 
was furnished by a VA examiner to the effect that it was not 
at least as likely as not that the veteran's claimed 
condition of the lumbar spine was related to military 
service.  There has been no competent evidence or opinion 
presented establishing or even suggesting any etiological 
relationship between the currently manifested low back 
disorder and a service connected disorder or the right 
shoulder/cervical spine.  The Board has considered the 
veteran's own lay statements to the effect that his low back 
disorder is causally related to his active service or a 
service connected condition; however, it is noted that there 
is no medical evidence of record to support such a theory and 
the veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). The negative clinical and documentary 
evidence post-service for approximately 20 years is more 
probative than the remote assertions of the veteran.

In summary, there is no probative evidence of a low back 
disorder occurring in service or within the first post-
service year.  Moreover, there is no evidence of a nexus 
between the veteran's current low back disorder and his 
period of active duty service or any service connected 
disorder.  Thus, service connection for a low back disorder 
is not warranted.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine, is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


